           Case 2:20-cv-00988-KFP Document 1 Filed 12/02/20 Page 1 of 8




                       IN THE-11:S:       COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                            NbtakElucp- WIŠION
 CHASITY SHANTA DIXO
                 • NOT                        AL.\
 Plaintiff,                 )
                            )
 v.                         ) Case No.: 2:20−cv−988
                            )
 SOUTHERN AG CARRIERS,INC., )
 a foreign corporation;     )
                                         )
 Defendants.                             )
                            NOTICE OF REMOVAL


      The Defendant, Southem AG Carriers, Inc.("Southem AG"), pursuant to 28

U.S.C. §§ 1332, 1441, 1446, removes this action filed by the Plaintiff in the Circuit

Court of Montgomery County, Alabama, to the United States District Court for the

Middle District of Alabama. In support of this notice, Southem AG shows as

follows:


                      A. PROCEDURAL BACKGROUND


      1.      This case was commenced by the Plaintiff on October 29, 2020 in the

Circuit Court of Montgomery County, Alabama, civil action number: CV-2020-




{DOC# 00699088}
            Case 2:20-cv-00988-KFP Document 1 Filed 12/02/20 Page 2 of 8




901311. The documents attached as exhibit "A" constitute all of the process and

pleadings served, received and filed in this action to date, pursuant to 28 U.S.C. §

1446(a).

       2.      Southern AG is the only non-fictious Defendant named in the

complaint. Southern AG was purportedly served' with the summons and complaint

via certified mail on November 2, 2020 although the certified mail receipt was not

filed by the Plaintiff until December 1, 2020. See certified mail receipt contained in

exhibit A.

       3.      This notice of removal is filed in the Northern Division of the United

States District Court for the Middle District of Alabama. This is the district and

division embracing the place where the state court case was filed as required by 28

U.S.C. §§ 1332 and 1441(a).

       4.      This notice of removal is filed within the period oftime required by

28 U.S.C. § 1446(b).

       5.      Promptly after the filing ofthis notice, Southern AG will file a copy of

the notice with the Clerk of the Circuit Court of Montgomery County, Alabama as

required by 28 U.S.C. § 1446(d).



1 Southern AG denies that the purported service was proper and specifically reserves the right to
raise improper service as an affirmative defense.


{DOC# 00699088}
           Case 2:20-cv-00988-KFP Document 1 Filed 12/02/20 Page 3 of 8




                       B. DIVERSITY OF.THE PARTIES

      6.      The Plaintiff is a resident and citizen of the state of Alabama. See

complaint contained in exhibit "A".

      7.      Southern AG is a corporation formed under the laws of the state of

Georgia with its principal place of business in Albany, Georgia. See complaint

contained in exhibit "A". Therefore, it is a citizen ofthe state of Georgia.

      8.      The Plaintiff and Southern AG are the only non-fictitious parties to this

action, and there is complete diversity of citizenship between them, thereby

satisfying the citizenship requirements of28 U.S.C. § 1332.


                       C. AMOUNT.IN. CONTROVERSY

      9.      In order to be removable, there must be at least $75,000.00 in

controversy, exclusive of interest and costs. 28 U.S.C. § 1332(a).

      10.     The Plaintiffs complaint alleges negligence and wantonness against

Southern AG and demands judgment in an amount to be determined by a jury.

(Exhibit A — Complaint).

      11.     The complaint seeks compensatory damages from Southern AG for

property damage; physical injuries and scarring which are alleged to be permanent;

pain and suffering; past and future medical expenses; past lost wages; and loss of



{DOC# 00699088}
         Case 2:20-cv-00988-KFP Document 1 Filed 12/02/20 Page 4 of 8




future earning capacity. The complaint also seeks punitive damages. (Exhibit"A"

— Complaint).

       12.   In Roe v. Michelin N. Am., Inc., the 11th Circuit addressed removal

based solely on the face of the plaintiffs complaint and held that IT may be

`facially apparent' from the pleading itself that the amount in controversy exceeds

the jurisdictional minimum, even when the 'the Complaint does not a claim a

specific amount of damages.'" 618 F.3d 1058, 1061 (11th Cir. 2010)(quoting Pretka

v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010)); (quoting in turn

Miriam Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319(11th Cir. 2001)). The

Roe court noted it made little sense to rely solely upon the complaint's statement

concerning damages as doing so would allow skilled plaintiffs' attorneys to

effectively "make federal jurisdiction disappear." Id. at 1064 (quoting Pretka, 608

F.3d at 766). Instead, districtjudges should use "reasonable deductions, reasonable

inferences, or other reasonable extrapolations" in making an independent assessment

of the amount of the claim damages based on the pleadings. Id.at 1061-2 (quoting

Pretka, 608 F.3d at 754).

      13.    Following Roe, district judges in Alabama's federal courts have held

that the amount in controversy threshold is met when a complaint seeks "unspecified

damages of various kinds, such as punitive damages and emotional distress" and

does not disclaim recovery of $75,000.00 or above. See, e.g., Smith v. State Farm



{DOC# 00699088}
         Case 2:20-cv-00988-KFP Document 1 Filed 12/02/20 Page 5 of 8




Fire & Cas. Co., 868 F. Supp. 2d. 1333, 1335 (N.D. Ala. 2012); Hogan v. Mason,

2017 U.S. Dist. LEXIS 55055 (N.D. Ala. April 11, 2017); Bush v. Winn Dixie

Montgomery, LLC, 132 F. Supp. 1317(N.D. Ala. 2015); Seckel v. Travelers Home

& Marine Ins. Co.. 2013 U.S. Dist. LEXIS 11582(N.D. Ala. Jan. 29, 2013).

       14.   In Bush, for example, the court held that the plaintiffs complaint was

by itself sufficient to establish the requisite amount in controversy, noting that it was

"self-evident....that a plaintiff like Bush, who claims to have sustained a very

substantial personal injury at the hands of a defendant and who charges that

defendant with wantonness and who seeks to recover for pain, suffering, and mental

anguish, and seeks punitive damages, is realistically hoping to recover more than

$75,000." 132 F. Supp. 3d. at 1318. The court further held that that "a plaintiff ...

who wants to stay in her chosen forum [i.e., state court] must formally acknowledge

a $74,999.99 limitation on any recovery." Id. at 1319; see also Smith, 868 F. Supp.

2d at 1334 (holding that "plaintiffs . . . who want to pursue claims against diverse

parties in a state court seeking unspecified damages of various kinds, such as

punitive damages and emotional distress, must in their complaint formally and

expressly disclaim any entitlement to more than $74,999.99, and categorically state

that plaintiff will not accept more. Otherwise, a plaintiff will find herself in federal

court, which is now saddled by Congress with a new and heavy burden"); Green v.

Wal-Mart Stores East, L.P.,No.2:14-cv-1684-WMA,2014 WL 6792043(N.D. Ala.



{DOC# 00699088}
         Case 2:20-cv-00988-KFP Document 1 Filed 12/02/20 Page 6 of 8




Dec. 2, 2014)(holding that "[i]n her complaint, [plaintiff] ... alleges both that the

defendant's negligence caused her to suffer mental anguish and that its wantonness

entitled her to punitive damages. Plaintiffconspicuously makes no formal or express

disclaimer to damages in excess of$74,999.00. Therefore,under up-to-date Eleventh

Circuit jurisprudence it is apparent that the amount in controversy in this case

exceeds the sum of$75,000").

      15.    It is apparent from the face of the Plaintiffs complaint in the instant

case that she is "realistically hoping to recover more than $75,000" given her claims

for permanent injuries, future medical expenses and lost wages, and punitive

damages. (Exhibit"A" — Complaint).

      16.    Southem AG denies that it is liable to the Plaintiff for any amount, but

does not dispute that the amount in controversy exceeds the jurisdictional

requirement. Removal is therefore proper under 28 U.S.C. § 1332 and § 1446.

                                D. TIMELINESS

      17.    The removal is filed within thirty (30) days from when Southern AG

was purportedly served with the summons and complaint and is therefore timely. 28

U.S.C. § 1446(b).




{DOC# 00699088}
         Case 2:20-cv-00988-KFP Document 1 Filed 12/02/20 Page 7 of 8




                               E. CONCLUSION


      18.    Southem AG has satisfied all procedural requirements with respect to

timing, diversity ofcitizenship and amount in controversy. 28 U.S.C. §§ 1332, 1441,

and 1446.


      WHEREFORE,PREMISES CONSIDERED,Southem AG removes this case

from the Circuit Court of Montgomery County, Alabama to the U.S. District Court

for the Middle District of Alabama.



                                            Lea Richmon ,IV (asb-8479-174r)
                                            Evan P. Baggett(asb-5568-v79b)
                                            Attorneys for Defendant

OF COUNSEL:

CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205)822-2006
Facsimile: (205)822-2057
E-mail:     lrichmond@carrallison.com
            ebaggett@carrallison.com




{DOC# 00699088}
         Case 2:20-cv-00988-KFP Document 1 Filed 12/02/20 Page 8 of 8




                        CERTIFICATE OF SERVICE

      I hereby certify that on the 2'd day ofDecember 2020,I have served a copy of
the above and foregoing on counsel for all parties by:


           Facsimile transmission;
           Hand Delivery;
           Electronic Mail;
           Placing a copy of same in the United States Mail,
           properly addressed and first-class postage prepaid to;
           and/or
         X Using the Alafile or CM/ECF system which will send
           notifications of such to the following:


Christopher McNutt,Esq.
Alexander, Shunnarah Personal Injury Attomeys
2900 Pt Avenue South
Birmingham, AL 35233


                                               (AASISI
                                           OF COUNSE




{DOC# 00699088}
